--------------------------------------------------------------------------------


Exhibit 10.33
(Form for Straight Grant)




FREEPORT-McMoRan COPPER & GOLD INC.


RESTRICTED STOCK UNIT AGREEMENT
UNDER THE ______ STOCK INCENTIVE PLAN


AGREEMENT dated as of ____________, 20__ (the “Grant Date”), between
Freeport-McMoRan Copper & Gold Inc., a Delaware corporation (the “Company”), and
_______________ (the “Participant”).


1.     (a)           Pursuant to the Freeport-McMoRan Copper & Gold Inc. _____
Stock Incentive Plan (the “Plan”), the Participant is hereby granted effective
the Grant Date _________ restricted stock units (“Restricted Stock Units” or
“RSUs”) on the terms and conditions set forth in this Agreement and in the Plan.
 
(b)   Defined terms not otherwise defined herein shall have the meanings set
forth in Section 2 of the Plan.
 
(c)   Subject to the terms, conditions, and restrictions set forth in the Plan
and herein, each RSU granted hereunder represents the right to receive from the
Company, on the respective scheduled vesting date for such RSU set forth in
Section 2(a) of this Agreement or on such earlier date as provided in Section
2(b) of this Agreement or Section 5(b) of this Agreement (the “Vesting Date”),
one share (a “Share”) of common stock of the Company (“Common Stock”), free of
any restrictions, all amounts notionally credited to the Participant’s Dividend
Equivalent Account (as defined in Section 4 of this Agreement) with respect to
such RSU, and all securities and property comprising all Property Distributions
(as defined in Section 4 of this Agreement) deposited in such Dividend
Equivalent Account with respect to such RSU.
 
(d)   As soon as practicable after the Vesting Date (but no later than 2 ½
months from such date) for any RSUs granted hereunder, the Participant shall
receive from the Company the number of Shares to which the vested RSUs relate,
free of any restrictions, a cash payment for all amounts notionally credited to
the Participant’s Dividend Equivalent Account with respect to such vested RSUs,
and all securities and property comprising all Property Distributions deposited
in such Dividend Equivalent Account with respect to such vested RSUs.
 
2   (a)           The RSUs granted hereunder shall vest in installments as
follows:
 
Scheduled Vesting Date
Number of RSUs
 
 
 



(b)   Notwithstanding Section 2(a) of this Agreement, at such time as there
shall be a Change in Control of the Company, all unvested RSUs shall be
accelerated and shall immediately vest.
 
(c)           Until the respective Vesting Date for an RSU granted hereunder,
such RSU, all amounts notionally credited in any Dividend Equivalent Account
related to such RSU,
 

--------------------------------------------------------------------------------


and all securities or property comprising all Property Distributions deposited
in such Dividend Equivalent Account related to such RSU shall be subject to
forfeiture as provided in Section 5 of this Agreement.
 
3.             Except as provided in Section 4 of this Agreement, an RSU shall
not entitle the Participant to any incidents of ownership (including, without
limitation, dividend and voting rights) in any Share until the RSU shall vest
and the Participant shall be issued the Share to which such RSU relates nor in
any securities or property comprising any Property Distribution deposited in a
Dividend Equivalent Account related to such RSU until such RSU vests.
 
4.             From and after the Grant Date of an RSU until the issuance of the
Share payable in respect of such RSU, the Participant shall be credited, as of
the payment date therefor, with (i) the amount of any cash dividends and (ii)
the amount equal to the Fair Market Value of any Shares, Subsidiary securities,
other securities, or other property distributed or distributable in respect of
one share of Common Stock to which the Participant would have been entitled had
the Participant been a record holder of one share of Common Stock at all times
from the Grant Date to such issuance date (a “Property Distribution”).  All such
credits shall be made notionally to a dividend equivalent account (a “Dividend
Equivalent Account”) established for the Participant with respect to all RSUs
granted hereunder with the same Vesting Date.  All credits to a Dividend
Equivalent Account for the Participant shall be notionally increased by the
Account Rate (as hereinafter defined), compounded quarterly, from and after the
applicable date of credit until paid in accordance with the provisions of this
Agreement.  The “Account Rate” shall be the prime commercial lending rate
announced from time to time by JPMorgan Chase Bank, N.A. or by another major
national bank headquartered in New York, New York designated by the
Committee.  The Committee may, in its discretion, deposit in the Participant’s
Dividend Equivalent Account the securities or property comprising any Property
Distribution in lieu of crediting such Dividend Equivalent Account with the Fair
Market Value thereof.
 
5.             (a)            Except as set forth in Section 5(b) of this
Agreement, all unvested RSUs provided for in this Agreement, all amounts
credited to the Participant’s Dividend Equivalent Accounts with respect to such
RSUs, and all securities and property comprising Property Distributions
deposited in such Dividend Equivalent Accounts with respect to such RSUs shall
immediately be forfeited on the date the Participant ceases to be an Eligible
Individual (the “Termination Date”).
 
                                (b)   Notwithstanding the foregoing, if the
Participant ceases to be an Eligible Individual (the “Termination”) by reason of
the Participant’s death, Disability, or Retirement, the RSUs granted hereunder
that are scheduled to vest on the first Vesting Date following the Termination
Date, all amounts credited to the Participant’s Dividend Equivalent Accounts
with respect to such RSUs, and all securities and property comprising Property
Distributions deposited in such Dividend Equivalent Accounts with respect to
such RSUs shall vest as of the Participant’s Termination Date.  In the event
that the Participant ceases to be an Eligible Individual by reason of the
Participant’s Termination by his employer or principal without Cause, the
Committee or any person to whom the Committee has delegated authority may, in
its or his sole discretion, determine that the RSUs granted hereunder that are
scheduled to vest on the first Vesting Date following the Termination Date, all
amounts credited to the Participant’s Dividend Equivalent Accounts with respect
to such RSUs, and all securities and property
2

--------------------------------------------------------------------------------


comprising Property Distributions deposited in such Dividend Equivalent Accounts
with respect to such RSUs shall vest as of the Participant’s Termination
Date.  In the event vesting is accelerated pursuant to this Section 5(b) and the
Participant is a Key Employee, a distribution of Shares issuable to the
Participant, all amounts notionally credited to the Participant’s Dividend
Equivalent Account, and all securities and property comprising all Property
Distributions deposited in such Dividend Equivalent Account due the Participant
upon the vesting of the RSUs shall not occur until six months after the
Participant’s Termination Date, unless the Participant’s Termination is due to
death or Disability.
 
6.             The RSUs granted hereunder, any amounts notionally credited in
the Participant’s Dividend Equivalent Accounts, and any securities and property
comprising Property Distributions deposited in such Dividend Equivalent Accounts
are not transferable by the Participant otherwise than by will or by the laws of
descent and distribution or pursuant to a domestic relations order, as defined
in the Code.
 
7.            All notices hereunder shall be in writing and, if to the Company,
shall be delivered personally to the Secretary of the Company or mailed to One
North Central Avenue, Phoenix, Arizona 85004, addressed to the attention of the
Secretary; and, if to the Participant, shall be delivered personally or mailed
to the Participant at the address on file with the Company.  Such addresses may
be changed at any time by notice from one party to the other.
 
8.            This Agreement is subject to the provisions of the Plan.  The Plan
may at any time be amended by the Board, except that any such amendment of the
Plan that would materially impair the rights of the Participant hereunder may
not be made without the Participant’s consent.  The Committee may amend this
Agreement at any time in any manner that is not inconsistent with the terms of
the Plan and that will not result in the application of Section 409A(a)(1) of
the Code.  Notwithstanding the foregoing, no such amendment may materially
impair the rights of the Participant hereunder without the Participant’s
consent.  Except as set forth above, any applicable determinations, orders,
resolutions or other actions of the Committee shall be final, conclusive and
binding on the Company and the Participant.
 
9.            The Participant is required to satisfy any obligation in respect
of withholding or other payroll taxes resulting from the vesting of any RSU
granted hereunder or the payment of any securities, cash, or property hereunder,
in accordance with procedures established by the Committee, as a condition to
receiving any securities, cash payments, or property resulting from the vesting
of any RSU or otherwise.
 
10.          Nothing in this Agreement shall confer upon the Participant any
right to continue in the employ of the Company or any of its Subsidiaries, or to
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate the Participant’s employment relationship with the Company or any of
its Subsidiaries at any time.
 
11.          As used in this Agreement, the following terms shall have the
meanings set forth below.
 
                               (a)           “Cause” shall mean any of the
following: (i) the commission by the Participant of an illegal act (other than
traffic violations or misdemeanors punishable solely by
3

--------------------------------------------------------------------------------


the payment of a fine), (ii) the engagement of the Participant in dishonest or
unethical conduct, as determined by the Committee or its designee, (iii) the
commission by the Participant of any fraud, theft, embezzlement, or
misappropriation of funds, (iv) the failure of the Participant to carry out a
directive of his superior, employer or principal, or (v) the breach of the
Participant of the terms of his engagement.
 
                               (b)   “Change in Control” shall mean a change in
the ownership of the Company, a change in the effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company as provided under Section 409A of the Code, as amended from time to
time, and any related implementing regulations or guidance.
        
               (c)            “Disability” shall have occurred if the
Participant is (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Participant’s employer.
 
               (d)   “Fair Market Value” shall, with respect to a share of
Common Stock, a Subsidiary security, or any other security, have the meaning set
forth in the Freeport-McMoRan Copper & Gold Inc. Policies of the Committee
applicable to the _____ Stock Incentive Plan, and, with respect to any other
property, mean the value thereof determined by the board of directors of the
Company in connection with declaring the dividend or distribution thereof.
 
                                (e)            “Key Employee” shall mean any
employee who meets the definition of “key employee” as defined in Section 416(i)
of the Code.
 
                                (f)            “Retirement” shall mean early,
normal or deferred retirement of the Participant under a tax qualified
retirement plan of the Company or any other cessation of the provision of
services to the Company or a Subsidiary by the Participant that is deemed by the
Committee or its designee to constitute a retirement.
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month, and year first above written.
 


FREEPORT-McMoRan COPPER & GOLD INC.




By:       ________________________________  


 
                                     ________________________________
                                             (Participant)
 
                                    _________________________________
                                           (Street Address)


                                    _________________________________

                                           (City) (State) (Zip Code)

 
5

--------------------------------------------------------------------------------

 
